DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a terminus” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5; 7-15; and 17-21 are as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US 2017/0042246).
As per claims 1; 20; and 21: Lau discloses a non-nicotine e-vaping device (fig. 1), comprising: a non-nicotine pod assembly (402/502/602) configured to hold a non-nicotine pre-vapor formulation (as emphasized that “the pod assembly for an e-vapor apparatus may include a pre-vapor formulation compartment configured to hold a pre-vapor formulation 418”), the non-nicotine pod assembly having an upstream end and a downstream end (as shown in figs. 23-25; wherein the upstream portion is adjacent to pin element 612 and opposite end is the downstream portion), the upstream end defining at least one upstream recess (wherein in located in between the 2 pins 612), the downstream end defining at least one downstream recess (see fig. 23; wherein the top end of the downstream is having hole/cavity/channel); and a device body 104 defining a through hole 114 configured to receive the non-nicotine pod assembly (402/502/602), the through hole 114 including an upstream sidewall and a downstream sidewall (as shown in figs. 1-2) .
However, Lau does not explicitly disclose the upstream sidewall including at least one upstream protrusion, the downstream sidewall including at least one downstream protrusion, the at least one upstream protrusion and the at least one downstream protrusion configured to engage with the at least one upstream recess and the at least one downstream recess, respectively, so as to retain the non-nicotine pod assembly within the through hole of the device body.
	On the other hand, Lau mentioned (as emphasized in Para. [0077]; wherein the attachment structure may include a mating member that is formed on the side wall 116 (of the first frame 110 and/or second frame 112) and a corresponding recess that is formed on the side surface of the pod assembly. Conversely, the mating member may be formed on the side surface of the pod assembly, while the corresponding recess may be formed on the side wall 116 (of the first frame 110 and/or second 112). In a non-limiting embodiment, the mating member may be a rounded structure to facilitate the engagement/disengagement of the attachment structure, while the recess may be a concave indentation that corresponds to the curvature of the rounded structure. The mating member may also be spring-loaded so as to retract (via spring compression) when the pod assembly is being inserted into the through-hole 114 and protract (via spring decompression) when mating member becomes aligned with the corresponding recess. The engagement of the mating member with the corresponding recess may result in an audible sound (e.g., click), which notifies the adult vapor that the pod assembly is secured and properly positioned within the through-hole 114 of the dispensing body 104). 
	Although, Lau does not in detail structure as the instant invention above claimed. However, a person having ordinary skill in the art would know that having the structure as mention above to accommodate the pod assembly is intended used because such modification still would not change the function of the pod assembly nor the e-vaping device after all, but to further provide a secure, stable and reliable structure to hold the pod assembly within the e-vaping device whenever the users replace the pod assembly. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the non-nicotine e-vaping device of Lau by having the upstream sidewall including at least one upstream protrusion, the downstream sidewall including at least one downstream protrusion, the at least one upstream protrusion and the at least one downstream protrusion configured to engage with the at least one upstream recess and the at least one downstream recess, respectively, so as to retain the non-nicotine pod assembly within the through hole of the device body as taught by the instant invention to further secured and properly positioned the pod assembly within the through hole of the e-vaping device body. Furthermore, having the detail structure to secure the pod assembly within the through hole of the e-vaping device can only deal with manufacture desire and common knowledge, well known to secure between devices.

 wherein the at least one downstream protrusion of the device body is a retractable member (see Para. [0097]); and wherein the retractable member is spring-loaded (see Para. [0097]); and wherein the device body 118 includes a mouthpiece 108 defining a vapor passage in fluidic communication with the through hole (see Para. [0096]); and wherein the mouthpiece 108 is secured to the at least one downstream protrusion of the device body 118, the 54Atty. Dkt. No. 24000NV-000613-US mouthpiece 108 configured to be biased against the non-nicotine pod assembly when the non-nicotine pod assembly is seated within the through hole of the device body 118 (see fig. 34); and wherein the mouthpiece 108 has a proximal end and a distal end, the vapor passage at the proximal end having a flared portion (as shown in figs. 8-9).
	
	As per claims 3-5; 7-8; 10; 12-13:  Lau discloses the non-nicotine e-vaping device (fig. 1); and the pod assembly (as shown in figs. 23-33). However, Lau does not explicitly disclose wherein a depth of the at least one upstream recess of the non-nicotine pod assembly is greater than a depth of the at least one downstream recess; and wherein a terminus of the at least one upstream recess of the non-nicotine pod assembly is more rounded than a terminus of the at least one downstream recess; and wherein the at least one upstream recess of the non-nicotine pod assembly includes two upstream recesses; and wherein the at least one upstream recess of the non-nicotine pod assembly is in a form of a U-shaped indentation; and wherein the at least one downstream recess of the non-nicotine pod assembly includes two downstream recesses; and wherein the at least one downstream recess of the non-nicotine pod assembly is in a form of a V-shaped notch; and wherein the at least one upstream protrusion of the 
	On the other hand, Lau discloses the pod assembly (as shown in figs. 23-33; and emphasized that “in addition, an attachment structure (e.g., mating member/recess, magnetic arrangement) may be provided on at least one of the side wall and the side surface of the pod assembly; and in a non-limiting embodiment, the mating member may be a rounded structure to facilitate the engagement/disengagement of the attachment structure, while the recess may be a concave indentation that corresponds to the curvature of the rounded structure. The mating member may also be spring-loaded so as to retract (via spring compression) when the pod assembly is being inserted into the through-hole 114 and protract (via spring decompression) when mating member becomes aligned with the corresponding recess”). However, a person having ordinary skill in the art would know that having the detail structures as mention above from the claim invention can literally deal with change in shape; and duplication of parts, because such modification still would not change the function of the pod assembly nor the e-vaping device after all, but to enhance the appearance between the pod assembly and the e-vaping device body/housing to fit in one perfectly. Since, a change in shape is generally recognizing as being within the level of ordinary skill in the art, In re Dailey, 149 USPQ 47 (CCPA 1976); and since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the non-nicotine e-vaping device of Lau by having a depth of the at least one upstream recess of the non-nicotine pod assembly is greater than a depth of the at least one downstream recess; and wherein a terminus of the at least one upstream recess of the non-nicotine pod assembly is more rounded than a terminus of the at least one downstream recess; and wherein the at least one upstream recess of the non-nicotine pod assembly includes two upstream recesses; and wherein the at least one upstream recess of the non-nicotine pod assembly is in a form of a U-shaped indentation; and wherein the at least one downstream recess of the non-nicotine pod assembly includes two downstream recesses; and wherein the at least one downstream recess of the 

	Allowable Subject Matter
Claims 6; and 16 are objected to as being dependent upon a rejected base claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831